Citation Nr: 0323439	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  95-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert L. Depper, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. M.D., Mr. M.B., and Mrs. J.M.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  He died in October 1994.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1995 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997, the 
Board remanded this case, and in April 1999 denied the 
appellant's claim.  She thereafter appealed that decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) which, 
by means of an Order issued in May 2001, vacated the Board's 
decision and remanded the case to the Board for further 
review.  In June 2002, the Board again denied the appellant's 
claim, and the Court, by means of an Order issued in February 
2003, again vacated the Board's denial of her case and 
remanded it to the Board for further consideration, pursuant 
to the Joint Motion for Remand that provided the basis for 
the Court's Order.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that 
the appellant has not been furnished with information as to 
VA's enhanced obligations under the VCAA, and in particular 
as to VA's obligations as defined by the Court in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

This claim is accordingly REMANDED for the following:

1.  The RO is to advise the appellant, by 
means of a letter, as to her and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify her;

	b) VA's duty to assist her, to 
include what VA will accomplish and what 
she must do to assist in the development 
of her claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if she has 
any questions.

2.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 


response to information furnished 
pursuant to the above actions, the RO 
should review the claim and determine 
whether DIC under the provisions of 
38 U.S.C.A. § 1151 for the veteran's 
death can now be granted.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of her 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




